NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 17-45 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a cutting element, comprising: comprising: a supporting substrate comprising WC particles dispersed in a homogenized binder comprising Co, Al, W, and C; and a cutting table directly attached to an end of the supporting substrate, and comprising: inter-bonded diamond particles; and a thermally stable material within interstitial spaces between the inter-bonded diamond particles, the thermally stable material comprising к-carbide precipitates.
Moreover, the prior art do not disclose or suggest a structure, comprising: a consolidated structure comprising WC particles dispersed in a homogenized binder comprising Co, Al, W, and C; and a hard material structure directly attached to the consolidated structure, the hard material structure comprising: inter-bonded diamond particles; and a thermally stable material within interstitial spaces between the inter-bonded diamond particles, the thermally stable material comprising к-carbide precipitates.
The emphasis is on a hard body or a cemented tungsten carbide body comprising a “homogenized binder comprising Co, Al, W, and C” in combination with other limitations in each of independent claims. 

DE 102006018947 to Walter, submitted in the IDS filed on 3/12/2021, disclose a hard metal body comprising WC in an amount of 74-99 mass% (abstract; [0013]), wherein during the process of formation of such a body, carbon is added either by C-containing gases and/or by adding carbon in solid form to a powder with a composition WC+C+doping carbide ([0012]) and that Al can be includes as well ([0013]). However, Walter does not disclose the presence of W and the fact that the materials or the binder material is homogeneous. Tungsten carbide is different from tungsten powder.
U.S. Patent No. 5,288,676 to Shimada et al. submitted in the IDS filed on 3/12/2021 disclose cemented carbide material comprising tungsten carbide particles as well as cobalt and aluminum in their binder (abstract). However, the reference does not disclose the presence of W and C, nor the fact that the binder is homogeneous binder. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731